DETAILED ACTION
This Office Action is responsive to the Amendment filed 22 August 2022.  Claims 

1, 2, 6-15 and 19-23 are now pending.  The Examiner acknowledges the amendments 

to claims 1, 2, 6-10, 12-15 and 19, as well as the cancellation of claims 3-5.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing an immune response in a murine model by applying TMS or FUS to inhibit neuronal activity in the murine model wherein the coordinates of the neurons are in the range of “mm” instead of “cm” ([0119]-[0120]), does not reasonably provide enablement for reducing an immune response in a human subject by inhibiting neuronal activity in the human subject, wherein the coordinates of the neurons are an order of magnitude greater than that of the murine model.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The stated paragraphs above provide direction in terms of a murine model, and the working examples given provide coordinates for a small subject, yet the claim provides coordinates that are an order of magnitude larger, for a human subject.  And while the coordinates are given for a working example, for one of ordinary skill to infer how a user might go about adjusting coordinates to a human subject, the specification does not provide any support for how one would arrive at such coordinates.  While the specification discusses use of coordinate space algorithm and reference frame, it does not provide a working example and/or direction as to how one might arrive at ascertaining the claimed coordinates with such a device/algorithm.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-15 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 6 of claim 1, it is unclear if “an activity” is the same as or different than “an activity” recited at line 2.
Claim 2 at line 2 recites the limitation "the human brain coordinates".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is: --human brain coordinates--.
Regarding claim 2, it is unclear how such coordinates are attained, whether from a system configured to determine such coordinates or from a standard provided by a human model.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-12 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishelevich (U.S. Pub. No. 2016/0001096).  Regarding claim 1, Mischelevich discloses a method for reducing an immune response in a human subject in need thereof ([0518] and [0662]), the method comprising inhibiting an activity of neurons of the insular cortex of said human subject by applying focused ultrasound stimulation to neurons of the insular cortex of said human subject so as to inhibit an activity of said neurons (FUS) ([0503], [0525], [0526], [0648] and [0667]), thereby reducing an immune response in the human subject [0525]; and/or (Fig. 66, [0648] and [0667] regarding downregulation of the insula with respect to processing of pain).  Regarding claim 2, said neurons of the insular cortex are located in human brain coordinates: a) Medial Lateral (ML): (2.5)-(+4.5) cm; b) Anterior Posterior (AP): (3.0)-(-2.2) cm; and c) Dorsal Ventral (DV): (-1)-(+2) cm (Fig. 66 and [0667]) teaches “whole head neuromodulation” to include that of the insula, thus all neuronal activity of the insular cortex would be affected).  Regarding claim 8, said human subject is afflicted with an immunodeficient disease (HIV [0662]).  Regarding claim 9, said human subject is afflicted with an autoimmune disease (irritable bowel syndrome (IBS) [0270] and [0648]).  Regarding claims 10 and 11, said human subject is afflicted with a functional gastrointestinal disorder (FGID) or a symptom thereof wherein said FGID is irritable bowel syndrome (IBS) [0270].  Regarding claim 12, said inhibiting the activity of neurons of the insular cortex comprises altering activity, abundance or both of dendritic cells (as dendrites are a part of neurons - [0525] and [0667]).  Regarding claims 19, 20, 22 and 23, said reducing an immune response comprises treating an immune-related, inflammatory disease such as IBS [0270].  Regarding claim 21, at paragraph [0050] of Applicant’s specification, Applicant discloses that “an autoimmune disease is an auto inflammatory disease” and thus Mishelevich anticipates claim 21 with the treatment of IBS [0270].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich (U.S. Pub. No. 2016/0001096).  Regarding claims 6 and 7, while Mischelevich fails to disclose specifically that the human subject is afflicted with Crohn’s disease or ulcerative colitis (UC), Mischelevich makes treatment of such a subject obvious as Mischelevich discloses the treatment of irritable bowel syndrome (IBS) and the reduction of pain, wherein IBS can cause pain [0270].  
Regarding claims 13 and 14, while Mischelevich does not disclose specifically reducing the number of: CD4 and CD45+ T cells and B cells in an intraepithelial layer/lamina propria of said human subject, Mischelevich makes such obvious as Mischelevich discloses that inhibiting the activity of neurons of the insular cortex reduces pain ([0648] and [0667]) (which is a result of inflammatory response associated with CD4 and CD45+ T cells and B cells) and inhibiting the activity of neurons of the insular cortex and the treatment of pain may be related to disorders/diseases such IBS which has an origin in the GI, wherein the intraepithelial layer/lamina propria lies (which is where lymphocytes, such as CD4 are found) [0270].   

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 22 August 2022 with respect to the rejection of claim 1 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection of claim 1 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments filed 22 August 2022 with respect to the rejection of claim 2 under 35 U.S.C. 112(a) have been fully considered and are not persuasive.  Applicant contends that the instant specification provides unequivocal scientific evidence showing that inhibition of the activity of neurons of the insular cortex reduce an immune response and that the instant specification provides proof of such as utilization of murine model organisms is highly acceptable and common practice in neural and immune assays.  That point is not being argued by the examiner, rather the issue with respect to claim 2 is how one of ordinary skill in the art would arrive at the claimed coordinates for a human subject given that they are an order of magnitude larger than those discussed in the instant specification.  Applicant further references Gogolla and Exton et al. and that each elaborate upon the human insular cortex and its comparability to murine insula; and conventional animal models providing means for clinical medicine in humans, respectively, however Gogolla, much like the instant application, merely gives coordinates of the mouse brain which again, are on a different magnitude than those currently claimed.  Moreover, neither referenced article appears to disclose how one of ordinary skill in the art might arrive at such (claimed) coordinates for a human brain.  Merely noting that similarities exist between murine/animal models and human models would not arrive at the claimed coordinates recited, or provide any insight as to how such coordinates are measured/ascertained/generated.  In view of the foregoing, the rejection of claim 2 under 35 U.S.C. 112(a) has been maintained.  

Applicant’s arguments filed 22 August 2022 with respect to the rejection of claims 1 and 12-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.  Regarding claim 2, Applicant contends that the particular location of the insular cortex of the human brain is common knowledge to a person of ordinary skill in the art, however such is not being argued with respect to this claim under 35 U.S.C. 112(b).   Applicant further contends that Gorgolla provides methods/means for attaining the same, however while Gorgolla discusses a human brain model and a murine brain model, Gorgolla clearly only provides coordinates for a murine model (see Fig. 1B) and further does not disclose how such coordinates are ascertained/generated for the murine model.  In view of the foregoing, the rejection of claim 2 under 35 U.S.C. 112(b) has been maintained.  

Applicant’s arguments filed 22 August 2022 with respect to the rejection of claims 1-5, 8-12 and 19-23 under 35 U.S.C. 102(a) citing Mischelevich (‘096); and claims 6, 7, 13 and 14 under 35 U.S.C. 103 citing Mischelevich (‘096) have been fully considered and are not persuasive.  Applicant contends that Mischelevich fails to even mention reduction of an immune response.  However, this argument is not persuasive.  It is first noted that claim 1 is recited as a “method for reducing an immune response…” which is an intended result.  Further, the claim ends with “….thereby reducing an immune response in the human subject” which implies that the step of applying one of the listed modalities to the neurons of the insular cortex of the human subject would reduce an immune response.  Claim 1 does not further delineate (or positively recite) what the immune response is, or how the immune response occurs.  Applicant further contends that targeting the insular cortex for the treatment of pain, as disclosed by Mischelevich, is irrelevant to the claimed method as pain is not an immune response.  While such may be the case, Mischelevich discloses downregulation of the insula (see rejection of claim 1 supra), which constitutes inhibition of its neural activity.  And as noted previously, claim 1 is structured such that the step of applying one of the listed modalities to the neurons of the insular cortex of the human subject would reduce an immune response.  The fact that Mischelevich recognizes its use for the treatment of pain is simply, also, a byproduct of such inhibition.  Further clarification (and positive recitation) of what the immune response is, or how the immune response occurs, would aid obviating the prior art to Mischelevich.  Applicant further contends that Mischelevich only uses the phrase “autoimmune disease” at paragraphs [0388] and [0397].  Though that may be the case, Mischelevich discloses the treatment of IBS, which is an autoimmune disease (see rejection of claim 9).  Applicant also contends that “Mischelvich is restricted to the treatment of pain by means of targeting the spinal cord.”  However, this argument is not persuasive.  Mischelevich at [0648] specifically discloses the treatment of pain (“decrease the pain perceived by the patient”) via downregulation through neuromodulation of the insula, which specifically targets the insula.  In view of the foregoing, the rejection of claims 1-5, 8-12 and 19-23 under 35 U.S.C. 102(a) citing Mischelevich (‘096); and claims 6, 7, 13 and 14 under 35 U.S.C. 103 citing Mischelevich (‘096) has been maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791